UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported: August 11, 2011) Innophos Holdings, Inc. (Exact name of Registrant as specified in its their Charter) Delaware (States or other jurisdictions of incorporation) 001-33124 (Commission File Numbers) 20-1380758 (IRS Employer Identification Nos.) 259 Prospect Plains Road Cranbury, New Jersey 08512 (Address of Principal Executive Office, including Zip Code) (609) 495-2495 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items. On August 11, 2011, the Registrant issued a press release announcing that its Board of Directors has authorized a repurchase program for the Company’s common stock of up to $50 million . The text of the press release is filed with this report as Exhibit 99.1 and is incorporated by reference in response to this item. Item 9.01 Financial Statements and Exhibits. The following exhibits are filed with this report: (d) Exhibit No. Description 99.1 Press Release dated August 11, 2011 announcing Stock Repurchase Program SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INNOPHOS HOLDINGS, INC. By: /s/ William Farran Name: William Farran
